per curiam:
Mediante Memorando de 29 de abril de 1994, el Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, nos informó que el abogado-notario Jack Odell Peck en ocasiones no somete su índice mensual dentro de los diez (10) días del mes siguiente al mes infor-mado, según lo requiere el Art. 12 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2023. Así mismo nos informó que este notario no había rendido el índice notarial corres-pondiente a septiembre de 1993, luego de transcurrir alre-dedor de siete (7) meses; ello a pesar del requerimiento específico de dicha oficina a esos efectos. Mediante Memo-rando de 12 de mayo de 1994 el licenciado Martínez Suris nos informó que el 10 de mayo de 1994 el licenciado Odell sometió el índice de septiembre de 1993.
En vista de lo antes mencionado, el 20 de mayo de 1994, emitimos la Resolución siguiente:
Examinados los memorandos, de fecha 29 de abril y 12 de mayo de 1994, del Director de Inspección de Notarías, Ledo. Govén Martínez Suris, tendrá el notario Jack Odell Peck, el término de veinte (20) días para mostrar causa por la cual este Tribunal no deba sancionarlo como notario.
Dicha resolución le fue notificada al abogado-notario Odell Peck. Este abogado compareció ante nos mediante escrito a dichos efectos para expresar que la razón para la omisión de rendir oportunamente los índices notariales mensuales era su actividad notarial abundante, lo cual ha-cía que sus índices notariales fueran voluminosos. Alegó, además, que ha sido notario durante los últimos veinti-cinco (25) años y nunca había tenido problemas para cum-plir con las disposiciones de la Ley Notarial de Puerto Rico. Sobre esta alegación, el Ledo. Govén D. Martínez Suris nos sometió copia de una resolución que emitiera el 1ro de sep-*463tiembre de 1977, en el caso Núm. 989, en el cual previno al abogado-notario Odell Peck contra futuras inobservancias de la ley, al remitir una notificación de testamento fuera del término establecido. Así mismo, surge de su expediente personal que en 1992 se le sometió una querella por no haber cumplido con el requisito de prestación de fianza notarial a tenor con el Art. 7 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2011. Luego de prestar la fianza se ordenó el archivo del asunto, apercibiéndole de que en el futuro debía cumplir estrictamente con la Ley Notarial de Puerto Rico.
La obligación de los notarios de rendir índices notariales en el término requerido por ley es de estricto cumpli-miento, la cual no depende del volumen de la actividad notarial. Nótese que aquí, en repetidas ocasiones, el Inspector de Notarías requirió al abogado la entrega del índice notarial de septiembre de 1993, incumpliendo el abogado con dichos requerimientos. El notario que incumpla con su obligación de rendir índices notariales incurre en conducta que acarrea la imposición de sanciones disciplinarias. In re Santiago Arroyo, 132 D.P.R. 239 (1992); In re Gómez Rijos, 129 D.P.R. 811 (1992); In re Cruz Ramos, 127 D.P.R. 1005 (1991); In re Nogueras Cartagena, 127 D.P.R. 574 (1990); In re Serrano Casanova, 124 D.P.R. 800 (1989); In re Bonilla Martínez, 120 D.P.R. 682 (1988); In re Hernández Ramírez, 120 D.P.R. 366 (1988); In re Colón de Zengotita, 116 D.P.R. 303 (1985).
Por las razones antes expuestas, se decreta su suspen-sión de la notaría por el período de tres (3) meses.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García, la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Her-nández Denton no intervinieron.